Title: To James Madison from Henry Clay, 25 May 1824
From: Clay, Henry
To: Madison, James


        
          Dr sir
          Washington 25 May 1824
        
        I was particularly gratified to be favored from yourself with your sentiments on that interesting subject which has engaged so much of the attention of Congress during its present Session; and it gave me a good deal of satisfaction to find, on perusing your letter of the 24th. Ulto, that my opinions were not widely different from your’s. I think there can be no doubt of the impropriety of the interference of Government, in the direction of labor and capital, between the different members of society, so far as it respects our own Country; but I have supposed that it ought to interfere, in behalf of our own people, against the policy and the measures of Foreign Governments. If the U.S. were disconnected with the rest of the world, I should be opposed to the principle of the Tariff. In the actual relations in which we stand to other powers, I can not but think that the circular of the Emperor of Russia describes accurately the situation of a people whose Government does not protect their industry. A community of nations, some of which do whilst others do not protect their respective industry, would resemble a condition of Society filled with Corporations and Monopolies. The monopolists and the Corporations would carry every thing before them.
        The exceptions which you state to the general principle which you lay down are so many as to comprehend almost all the objects which would appear to me to require the aid of Government.
        The bill, you will have seen, has finally passed. The measure of protection which it affords is short of what many of its friends wished; but considering the sensibilities which have been awakened, and the real or imaginary diversity of interests which exist in our Country it is perhaps better that we should advance slowly. I have no doubt with you that friends & foes will be alike disappointed. I can not however but hope and believe that, altho’ we shall not be able immediately to recognize distinctly any particular effect of the Tariff we shall see, after a few years, that it will have accomplished much.
        I pray you to communicate to Mrs. Madison my respectful Compliments and to accept for yourself as well as her my best wishes for the continued health and prosperity of both of you. I am faithfully and cordially Your obedient Servant
        
          H. Clay
        
       